Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application filed April 14, 2021 has been amended to correct a typographical error in the nomenclature within claim 6 in the following manner:

6. (Currently Amended)	The press-fit contact element (1), according to claim 4, wherein: an outer contour [[(414)]]  (424) of at least one O-shaped sub-portion (41,42) being V-shaped.

Reasons for Allowance
Claims 1-17 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a press-fit contact element comprising a press-fit portion, an elastic compensating portion having at least two O-shaped sub-portions and a foot portion in conjunction with ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 9,634,407 Endo et al. shows a press-fit contact element comprising a press-fit portion (112), an elastic compensating portion (115) and a foot portion (111).   However the elastic compensating portion of Endo et al. does not have at least two O-shaped sub-potions.

3a.	DE 11 2016 002 302 Kawashima Hiroshi et al. [IDS filed 4/19/2021] shows a press-fit contact element (2) comprising a press-fit portion (2b) having an elastic compensating portion (2a) with at least two O-shaped sub-potions.  However O-shaped sub-portion (2n) is designed to collapse and conform to the housing [Fig. 16].  
Therefore it would not be obvious to one of ordinary skill in the art to have modified the press-fit contact of Endo et al. to have at least two O-shaped sub-portions as shown by Kawashima Hiroshi et al. because the intended function of one would alter the function of the other, in other words they are not analogous.
 
3b.	US 5,106,310 Krajewski et al. and US 5,761,050 Archer each show press-fit contact elements having at least two O-shaped portions.  However their intended function of joining together circuit boards does not lend to their being analogous to a press-fit contact comprising a press-fit portion, compensating portion and foot portion.  As such there is no teaching to support modifying the press-fit contact of Endo et al. to have at least two O-shaped sub-portions as shown by Krajewski et al. and US 5,761,050 Archer because the intended function of one would alter the function of the other, in other words they are not analogous.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833